Citation Nr: 1611110	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted service connection for a low back disability and assigned an initial rating of 10 percent disabling effective from May 31, 2007.  VA's current Agency of Original Jurisdiction (AOJ) is the RO in Pittsburgh, Pennsylvania.

In March 2014 the Board remanded the appeal to the AOJ for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  From May 31, 2007, the Veteran's lumbar spine disability has been manifested by flexion to 65 degrees or better and combined range of motion of 195 degrees or better; he is not shown to have muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or functional impairment which more nearly approximates the criteria for a higher rating.

2.  From May 31, 2007, the Veteran is not shown to have had incapacitating episodes relating to intervertebral disc syndrome that had a total duration of at least two weeks during any 12-month period. 

3.  The Veteran is separately compensated for radiculopathy of the left lower extremity; there is no other neurological disorder associated with the thoracolumbar spine disability for which separate compensation is warranted.

 
CONCLUSION OF LAW

The requirements to show entitlement to an initial rating higher than 10 percent for the Veteran's degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's disability on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.

The Veteran has been afforded appropriate VA medical examination in support of the claim decided herein.  In that regard, the Board remanded the case to the AOJ in March 2014 for the purpose of affording the Veteran a VA examination, with supporting medical opinion.  The examination was performed in April 2014.  The Board finds on review that the AOJ substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Thoracolumbar disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237 and 5242 (2015).  Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

The General Rating Formula applies the following rating criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third,   in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.

The Formula for Rating IVDS based on Incapacitating Episodes provides as follows.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a), DC 5243.

Note (1) to the DC 5243 states that for purposes of evaluation under this DC an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and  treatment by a physician.  Note (2) states the if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in higher evaluation for that segment.
 
The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The period under review begins May 31, 2007, the date service connection became effective.  The Board notes at the outset that the Veteran is separately service-connected for radiculopathy of the left lower extremity (LLE), rated as 10 percent disabling from May 31, 2007, and 40 percent from January 4, 2010.

The Veteran had a VA examination of the spine and joints in October 2007 in which he complained of constant localized low back pain, mild-to-severe in intensity but usually moderate (5/10 in severity).  The Veteran described taking ibuprofen once every two days for generalized joint pain, but this provided minimal relief of his back pain.  Massage and heating pad provided some relief.  The Veteran described flare-ups twice per month and lasting one day manifested by severe pain and moderately decreased limitation of motion.  Flare-ups were precipitated by prolonged sitting or standing and alleviated by stretching.  The Veteran denied neurological symptoms such as numbness, tingling, weakness or incontinence of bowel or bladder.  The Veteran estimated being able to stand up to 3 hours at a time and to walk up to 4 miles at a time; he endorsed intermittent unsteadiness but denied history of falls.  The Veteran described working full-time as a corrections officer and stated his back and joint problems caused difficulty with lifting but he was able to do his job.  In regard to activities of daily living (ADLs) the back disability caused moderate impairment of chores, driving, exercise, sports and recreation; mild-to-moderate impairment of traveling; and, mild impairment of bathing. 

Examination showed the Veteran to have mild antalgic gait to the right side.  There was a mild appearing stiff back, a mild gibbus deformity of the upper back with slight flattening of the thoracic spine and mild scoliosis.  There was tenderness to palpation of the left lumbar paraspinal muscles but no evidence of spasm.  There was no trochanteric or buttock pain on palpation.  Lower extremity strength was 5/5 throughout with no abnormal muscle tone.  Lower extremity sensation was intact except for some decrease in sensation on the left knee.  There was active range of motion (ROM) from 0 to 49 degrees to the point of pain and 70 degrees maximally, 0 to 25 degrees of extension to the pain of pain and 30 degrees maximally, and combined ROM was to 221 degrees.  Repetitive motion caused a 2 degree reduction in extension due to pain; otherwise there was no loss of active motion.  X-ray of the lumbar spine showed mild degenerative changes in the lower lumbar region.  The examiner's diagnosis was lumbar strain with mild degenerative changes and chronic pain.      

The Veteran had another VA examination of the spine in August 2008 in which he complained of daily back pain without radiation into the legs.  He characterized the pain as continuous and 7/10 in severity depending on flare-up.  Current treatment consisted of pain medication, cold packs and antiinflammatory ointment.  Pain was aggravated with sitting more than 30 minutes or standing more than 30-60 minutes; pain was alleviated by rest.  The Veteran stated he did better with standing than with sitting and he denied limitation of walking.  The Veteran stated he was still working as a corrections officer and had not missed any work due to his back disability.   The Veteran denied neurological impairment and denied use of a back brace or ambulatory aids, and he denied any incapacitating episodes in the past 12 months.

Clinical observation showed the Veteran to have normal gait and posture, and he had no difficulty getting on and off the table.  There was some tenderness to palpation of the lumbar paraspinals, without radiation into the legs.  ROM was flexion to 80 degrees and combined ROM of 226 degrees.  Pain level at rest was 7/10; repetitive motion increased the pain level to 8/10.  After repetitive motion flexion was limited to 75 degrees with pain at 70 degrees; combined ROM after repetitive motion was to 205 degrees.  Neurological testing showed 5/5 strength, normal motor and sensory, normal reflexes and muscle tone and normal straight leg raising (SLR).  X-ray continued to show mild degenerative changes of the lumbosacral spine.   

The Veteran had magnetic resonance imaging (MRI) study of the lumbar spine at St. Vincent Health Center in February 2009.  The study showed focal left paracentral disc protrusion at L4-5.

The file contains a March 2009 note from an emergency room (ER) physician stating the Veteran would be unable to work for three days and could return to work thereafter.  The Veteran submitted this ER note as documentation of an incapacitating episode.

The Veteran presented to Tri-State Pain Institute in May 2009 complaining of low back pain, primarily on the left side.  There was no lower limb pain but there was some numbness and paresthesia in the left great toe.  Pain was intermittent, better with stretching and walking and worse with sitting or lifting.  Chiropractic and physical therapy had not provided relief.  The Veteran characterized the pain as aching, agonizing, throbbing, sharp, annoying and miserable, and he stated the pain made him feel irritated, depressed and angry.  The Veteran denied bowel or bladder problems and denied saddle paresthesia.  The Veteran described currently working as a corrections officer and denied needing ambulatory aids.  Lumbar ROM was essentially intact although pain was elicited with rotation to the left and extension in combination.  There was a very slight difference in strength of the left extensor hallucis longus (EHL) compared to the right.  The Veteran was able to toe-walk without difficulty; heel-walking was difficult to the left although there was no foot-drop.  Balance was good to the right and fair-to-good on the left in one-legged stance.  Reflexes were intact and symmetric.  Sensation was mildly decreased in L4-5 distribution in the left foot; the rest of the limb remained intact.  The clinician's impression was low back pain, lumbar radiculitis, lumbar disc protrusion L4-5, lumbar disc degeneration and lumbar sprain/strain.  The clinician performed a left L4 epidural steroid injection (ESI) and a left L4-5 facet injection.

A June 2009 treatment note from Tri-State Pain Institute states the Veteran reported 85-90 percent pain relief by the ESI cited above.  Objective observation showed strength and sensation to be intact but root-tension signs were positive for reproducing some pain in the low back and left side.  

The Veteran had another ESI by the same provider in November 2009.  In January 2010 the Veteran presented complaining that the ESI had provided some relief but he still had some pain in the low back and into the lower limb.  Examination showed decreased strength in the left dorsiflexors and reduced reflexes in the left hamstrings.  The Veteran was able to heel-walk and toe-walk but he had problems with heel-walk on the left.  The clinician stated he would like to obtain electromyography (EMG) study of the left lower limb for prognostic purposes and would consider surgical intervention if the Veteran's weakness progressed.

The Veteran had an EMG study at Tri-State Pain Institute in January 2010.  The Veteran presented complaining of pain in the left low back radiating into the left groin and lower limb; he also noted numbness and paresthesia in the left great toe.  ESI in the past had provided variable response.  The symptom of greatest concern was weakness with left dorsiflexion.  Clinical examination showed strength of 4+ in left dorsiflexion and left EHL but was otherwise normal throughout.  Reflexes were intact and symmetric and the Veteran's gait was not antalgic.  The Veteran was observed to have some difficulty rising from seated or supine position.  Sensation was normal except in the left great toe.  EMG showed left L4/5 radiculopathy with the presence of some enervation, which the clinician noted to be an ongoing denervation process.  Otherwise the EMG showed no electrodiagnostic evidence of a lumbosacral plexopathy, myopathy or peripheral neuropathy.

The Veteran presented to St. Vincent pain management clinic in December 2012 for evaluation.  The Veteran complained of current low back pain radiating down the LLE to his foot.  He characterized the pain as a sharp, shooting, stabbing and spastic sensation that caused numbness.  Most activities exacerbated the pain and primary source of relief was injection.  Previous efforts at pain management had included acupuncture, chiropractic, exercise, traction and medication.  Current pain score was 8/10.  The Veteran was noted to be currently employed.  Physical examination showed 5/5 muscle strength but it was difficulty to elicit reflexes.  ROM was limited with flexion and extension but degrees of motion were not recorded.  SLR was positive on the left and negative on the right.  Facet loading of the lumbar spine caused positive pain on the left and negative on the right.  There was tenderness to palpation over the left paraspinous and left paravertebral areas.  The clinician's assessment was lumbar disc degeneration L4-5, bulging lumbar disc and lumbar radiculopathy.   

The Veteran presented to Advanced Rehabilitation for evaluation in January 2013 complaining of overall worsening symptoms.  His chief complaint was left low back pain with intermittent radiation to the left posterior thigh, calf and foot, and also occasional right buttock symptoms.  The Veteran also noted occasional tingling in the posterior left leg and toes.  He described his pain as 7/10 currently, 10/10 at worst and 0/10 after injection.  Clinical observation showed no deformities of posture.  There was point tenderness to palpation over the L4 spinous process without drop-off.  Strength of the hips and knees was 4+.  ROM was flexion to within 18 cm of the floor and extension to 43 degrees.  The Veteran had no neurological complaints.  Repetitive motion testing resulted in worsened symptoms, although degrees of motion were not recorded.  The Veteran was admitted for a regimen of outpatient physical therapy (PT) for approximately 4 weeks.

The Veteran was discharged from PT therapy by Advanced Rehabilitation in February 2013.  The Veteran reported a 75 percent improvement in his back with PT and injections, although he continued to have some symptoms especially with twisting. Current ROM was flexion to within 14 cm of the floor and extension to 32 degrees; strength was now 5/5.  The Veteran's specific functional scale had improved from 5 to 6.7.  The Veteran was discharged to a home program of PT.

The Veteran had lumbar ESI at St. Vincent Surgery Center in January 2013; in follow-up three weeks later he complained of 8/10 pain but had a non-antalgic gait and was able to arise easily from his chair.  He had ESI in February 2013; during follow-up three weeks later he reported pain at 6/10 severity no longer radiating down to the foot.  He had ESI in April 2013; in follow-up he reported pain of 5/10 severity without radicular pain but continued low back pain.  He had ESI in May 2013; during follow-up in June 2013 he complained of continued 5/10 back pain, and the physician recommended the Veteran undergo a left diagnostic facet block.

Dr. Melissa Jorden performed left lumbar facet nerve block in July 2013.  During follow-up at St. Vincent pain clinic the Veteran reported significant but temporary pain relief; the clinician recommended additional fact nerve blocks, which was performed in September 2013.  During follow-up the Veteran expressed interest in rhizotomy, and left lumbar facet rhizotomy was performed in October 2013.  During follow-up at St. Vincent in November 2013 the Veteran expressed satisfaction with his current level of pain control because his current pain was intermittent and less severe (4/10).   During subsequent follow-up in January 2014 the Veteran reported current pain that was stable and intermittent, and he expressed satisfaction with his current level of pain control.

The Board remanded the claim in March 2014 for another VA examination. The examiner was asked to specifically comment on the degree to which the Veteran's function would be impeded during flare-ups.

In response to the Board's remand the Veteran had a VA examination in April 2014 in which he reported that since his last VA examination he had been considered for spinal surgery but was rejected because he was too young; he has accordingly pursued treatment through pain management.  He described pain in the lower left side L4-5 and S1 radiating down the left leg to all toes on the left. The Veteran reported left leg weakness and intermittent left leg pain.  The Veteran an ablation in January with some improvement of back and leg pain but the pain had now returned at 7/10 severity.  The Veteran reported he is still working full-time as a corrections officer although he experiences problems with running, carrying more than 50 pounds or breaking up fights.  The Veteran described taking prescription-strength pain medication, which had become less effective, and also stated that ESIs no longer work for him.  The Veteran described flare-ups resulting in excruciating pain.  However, the examiner stated she could not provide an opinion as to the Veteran's functional capacity during flare-ups without resorting to speculation, because such an opinion would require observation during flare-up and also during baseline.  

Examination showed the Veteran to have flexion to 65 degrees with pain beginning at 55 degrees; combined ROM was to 195 degrees.  The spine was not ankylosed.  Repetitive motion testing did not cause additional limitation of ROM but caused additional loss of function in terms of less movement than usual, pain on movement and interference with sitting, standing or weight-bearing.  There was localized tenderness over the L4-5 area and along the left paraspinal muscles, but no spasm was appreciated.  There was guarding of the thoracolumbar spine, but not sufficient to result in abnormal gait or abnormal spinal contour.  Muscle strength was 5/5 throughout, without evidence of atrophy.  Reflexes were 2+ and symmetrical. Sensory was normal and SLR was negative.  Signs of radiculopathy were manifested by severe pain and mild numbness and paresthesias in the LLE; there was no radiculopathy in the right lower extremity (RLE).  The LLE radiculopathy was attributed to mild impairment of the sciatic nerve root.  There were no neurological deficits such as bowel or bladder problems/pathologic reflexes.  The examiner stated the Veteran does have IVDS but did not have any incapacitating episodes in the past 12 months (the Veteran stated he had to call in sick just once, several years ago; he had no recent debilities and was able to work full-time).  The examiner diagnosed degenerative arthritis of the spine and also mild, intermittent left lumbar radiculopathy.  

The Veteran presented to St. Vincent pain management center in June 2014 complaining of worsening back pain over the past month, radiating into the RLE.  Pain is aggravated by most physical activity and alleviated by rest.  The Veteran was observed to rise easily from his chair and to walk with a non-antalgic gait. He was tender along the bilateral paraspinal musculature.  Lower extremity strength was 5/5 bilaterally; bilateral lower extremity reflexes were 2/4 throughout.  Facet loading and SLR on the lumbar spine was positive on the right and negative on the left.  The physician recommended ESI.

The most current treatment record from St. Vincent pain management center states that ESI was performed in July 2014, with good relief.  The Veteran had previously presented with increased pain in the right lumbar region, which was unusual for him, but following ESI he currently had all residual pain in the left lumbar region and no radicular symptoms.  Current pain was 6-7/10 but the Veteran was quite pleased with his current level of pain control.  He continued to take prescription pain medication sparingly, and topical analgesic nightly.  The Veteran was observed to rise easily from his chair and to walk with a non-antalgic gait.  The clinician stated that since the Veteran was pleased with his current level of pain control the treatment plan is to hold off on any additional procedures and continue the current medication regimen since it helps to control pain without causing side effects and helps the Veteran to remain active in his daily life.

The evidence cited above demonstrates that from May 31, 2007, the Veteran's thoracolumbar spine disability has been manifested by flexion to 65 degrees or better and combined ROM of 195 degrees or better, which is squarely within the rating criteria for the currently-assigned 10 percent rating.  Notably, the private and VA clinic records describe limitation of motion, but not in specific degrees to the point of 60 degrees of flexion or less or a combined motion of 120 degrees or less.  A private clinic record discussing flexion to within 14 cm. of the floor and extension to 32 degrees is also not consistent with limitation of motion of 60 degrees or less.  Notably, the Veteran has not described limitation of flexion to 60 degrees or less.

Alternatively, a higher rating of 20 percent could be assigned based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Here, an October 2007 VA examination report described mild gibbus deformity of the back with slight flattening of the thoracic spine and mild scoliosis.  However, there was no muscle spasm present.  The 2014 VA examiner found evidence of tenderness over the L4-5 area, but no spasms.  This examiner specifically indicated that the Veteran did not have muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  There is no medical opinion to the contrary.  Additionally, while the Veteran describes stiffness, the Veteran is not shown to possess the necessary medical training and experience to answer the medical question as to whether he has muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

The Board has considered whether the Veteran would benefit from alternative rating under the Formula for Rating IVDS based on Incapacitating Episodes.  However, a rating of 20 percent under this Formula is based on incapacitating episodes having a total duration of a least 2 weeks during the past 12 months, and the Veteran in this case has reported only one three-day episode that occurred in March 2009.  Even if the Board were to accept this as a qualifying incapacitating episode it would not satisfy the criteria for a rating higher than 10 percent.  The Veteran himself has not described 2 weeks' worth of incapacitating episodes during any 12-month period.

Turning to the question of separately compensable neurological symptoms, the Veteran has complained of radiating pain throughout the period on appeal, but the General Rating Formula contemplates pain even when it radiates.  The Veteran is separately compensated for radiculopathy of the LLE, and there is no medical documentation any other neurological deficit attributable to the thoracolumbar spine disability.  The Board concludes the Veteran does not have an additional neurological disability associated with the thoracolumbar spine disability for which separate compensation is warranted.

The Board also finds no basis to award a rating in excess of 10 percent for the Veteran's thoracolumbar spine based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this case, the Veteran describes thoracolumbar spine pain and stiffness which interferes with his ability for prolonged sitting and standing, difficulty with lifting, and difficulty with arising from a seated position.  He often self-treats these symptoms with ice, heat and pain medications.  His description of symptoms and limitations is deemed credible and consistent with the evidentiary record.

The October 2007 VA examination demonstrated that thoracolumbar spine pain began at 49 degrees of flexion, but that the Veteran was still able to actively flex to 70 degrees.  At that time, repetitive testing did not result in any additional loss of flexion but did result in a 2 degree loss of extension to 28 degrees.  The August 2008 VA examination demonstrated flexion decreased from 75 to 70 degrees on repetitive testing while the April 2014 VA examiner opined that the Veteran's functional impairment involved less movement than usual, pain on movement, and interference with sitting, standing or weight-bearing.  

The Veteran's 10 percent rating for thoracolumbar spine disability has been based the effects of pain, stiffness and aching with limitation of motion.  Here, the Veteran's pain and additional functional impairment described above is not shown to be productive of actual additional motion loss which could be analogous to 60 degrees of flexion loss, or combined ROM of 120 degrees or less, or the level of impairment sufficient to cause muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Overall, the Board finds that the Veteran's functional use of his thoracolumbar spine falls well short of meeting, or more nearly approximating, the criteria for a 20 percent rating for a higher rating under the applicable criteria.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).

In Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  The Federal Circuit has recently held that, when considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

The Veteran's disability of the thoracolumbar spine is manifested by signs and symptoms such as pain, stiffness and weakness, which impairs his ability to carry weight and to perform tasks requiring prolonged use.  Notably, the criteria consider thoracolumbar spine disability in terms of motion loss, the effects of muscle spasm and guarding, ankylosis and the effects of IVDS, including incapacitating episodes of disability and neurologic complications.  The rating schedule also contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's thoracolumbar spine disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Veteran is additionally service-connected for right knee disability rated as 10 percent disabling, right lower extremity radiculopathy rated as 40 percent disabling, and left shoulder disability rated as 10 percent disabling.  The Board finds no lay or medical evidence of record suggesting that the combined effects of all service-connected disabilities result in any additional disability not currently contemplated in the assigned schedular ratings.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

A claim for total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran does not assert he is unemployable, and the most recent evidence of record shows him to be currently gainfully employed on a full-time basis.  The Board concludes that a claim for TDIU is not raised by the rating issue on appeal.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the Veteran's subjective account of his observable symptoms as expressed in his correspondence to VA and his statements to various medical examiners and reviewers.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As discussed above, the Veteran's description of thoracolumbar spine symptoms and functional limitations has been deemed credible and consistent with the entire evidentiary record.  However, with respect to whether the Veteran's are severe enough to the point where his disability picture more closely approximates the criteria for the next higher level of disability, the Board has placed greater probative weight on the findings of medical professionals who more accurately describe ROM in degrees and have greater training and expertise than the Veteran in evaluating aspects of disability such as muscle spasm, muscle guarding, ankylosis, neurologic complications, etc.  Based on the totality of the evidence, which includes the Veteran's lay evidence, the Board concludes that the Veteran's disability picture continues to more closely approximate the criteria for the presently-assigned 10 percent rating.

The Board has particularly considered the Veteran's account to the VA examiners in October 2007 and August 2008 of having flare-ups in which his symptoms are markedly worse than baseline.  The Board specifically asked the VA examiner in April 2014 for an opinion regarding such flare-ups, but the examiner stated she could not provide the requested opinion without resorting to speculation, and she explained why this is the case.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds in this case that the April 2014 examination report satisfies the circumstances cited by Jones.  There is also nothing in the VA and non-VA medical treatment record suggesting that the Veteran has flare-ups of such severity or duration as to approximate the criteria for a higher level of disability rating.  

Based on the evidence and analysis above the Board has found that the requirements are not met for initial compensable rating higher than 10 percent.  Further, there has been no distinct period during which the criteria for higher evaluation were met, so "staged" ratings are not applicable.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


